DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 59 and 70 are objected to because of the following informalities:  The claims include acronyms e.g. IP, GPS, and CPU that are not clearly defined in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 59 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4, of U.S. Patent No. 8,538,393. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 8,538,393 with obvious wording variations. Take an example of comparing claim 59 of pending application and claim 1 of the U.S. Patent No. 8,538,393:

Pending Application 16/847,174
U.S. Patent No. 8,538,393
59. A method of communicating among a group of participants/designated users each having a cell phone including a Personal Digital Assistant (PDA) or smart PDA/Personal Computing (PC) device, a touch screen display, and associated Global Positioning System (GPS) and Advanced Communication Software (AC S) allowing each of said cellular phone users to exchange data through a server for establishing a network of participants to exchange or display identity, location, or status, said method including establishing a private ad hoc digital network that includes an ad hoc event name for rapidly coordinating activities that eliminates the need for pre-entry data to a web or identifying others by name, E mail address or phone number, the method comprising the steps of: providing for sending a message from a first user cell phone PDA/PC to the Server by entering the Server's address and an ad hoc event name and an identifier identifying said first user to the Server; providing the Server storing the first user's IP address, the first user's ad hoc event name, and the identifier onto the Server's database; providing notification to the first user that the cell phone PDA/PC of the first user is connected to the Server; providing for reporting the first user's cell phone PDA/PC GPS location and status information to the Server; providing recognition at the Server of other users' cell phone PDA/PC devices that sign on to the Server with the same ad hoc event name and storing each of the other users' cell phone PDA/PC's IP addresses; providing for passing at least one of cell phone users' location and status information among all the ad hoc network users' cell phone PDA/PC devices who are signed on through the Server.
1. A method of communicating among a group of participants/designated users each having a cell phone including a Personal Digital Assistant (PDA) or smart PDA/Personal Computing (PC) device, a touch screen display, and associated Global Positioning System (GPS) and Advanced Communication Software (ACS) allowing each of said cellular phone users to exchange data through a server for establishing a network of participants to exchange or display identity, location, status, said method including establishing a private ad hoc temporary digital network that includes an ad hoc event name for rapidly coordinating activities that eliminates the need for pre-entry data to a web or identifying others by name, E mail address or phone number comprising the steps of: sending a message from a first user cell phone PDA/PC to the Server by entering the Server's Internet Protocol (IP) address and an ad hoc event name and a password onto the Server identifying said first user; the Server storing the first user's IP address and the first user's ad hoc event name and a password onto the Server's database; notifying the first user that the cell phone PDA/PC of the first user is connected to the Server; reporting the first user's cell phone PDA/PC GPS location and status information including cell strength and GPS and battery status to the Server; recognizing at the Server other users' cell phone PDA/PC devices that sign on the Server with the same ad hoc event name and password and storing each of the other users' cell phone PDA/PC's IP addresses; passing cell phone users' location and status, entered tracks, geo-referenced white boards and chat information between all the ad hoc network users' cell phone PDA/PC devices who are signed on through the Server; transmitting received information that a particular cell phone ad hoc event user has addressed to another cell phone ad hoc event user by entering the other cell phone users' names or selecting other users' symbol; automatically establishing voice communications between all cell phone participants in the ad hoc event name digital network including Push To Talk (PTT) cellular phones that are on the same network; connecting each user PDA cell phone to the user's radio for controlling the user's radio from the user's PDA cell phone; automatically dropping cell phones from the ad hoc digital network when a cell phone participant sends a drop me message or does not report within a specified, but adjustable time period; and commanding all PTT cell phone users on the ad hoc network to cause their radios to shift to a specific PTT radio channel or frequency through the server.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 8,538,393.

Claim 59 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, of U.S. Patent No. 8,880,042. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 8,880,042 with obvious wording variations. Take an example of comparing claim 59 of pending application and claim 1 of the U.S. Patent No. 8,880,042:

Pending Application 16/847,174
U.S. Patent No. 8,880,042
59. A method of communicating among a group of participants/designated users each having a cell phone including a Personal Digital Assistant (PDA) or smart PDA/Personal Computing (PC) device, a touch screen display, and associated Global Positioning System (GPS) and Advanced Communication Software (AC S) allowing each of said cellular phone users to exchange data through a server for establishing a network of participants to exchange or display identity, location, or status, said method including establishing a private ad hoc digital network that includes an ad hoc event name for rapidly coordinating activities that eliminates the need for pre-entry data to a web or identifying others by name, E mail address or phone number, the method comprising the steps of: providing for sending a message from a first user cell phone PDA/PC to the Server by entering the Server's address and an ad hoc event name and an identifier identifying said first user to the Server; providing the Server storing the first user's IP address, the first user's ad hoc event name, and the identifier onto the Server's database; providing notification to the first user that the cell phone PDA/PC of the first user is connected to the Server; providing for reporting the first user's cell phone PDA/PC GPS location and status information to the Server; providing recognition at the Server of other users' cell phone PDA/PC devices that sign on to the Server with the same ad hoc event name and storing each of the other users' cell phone PDA/PC's IP addresses; providing for passing at least one of cell phone users' location and status information among all the ad hoc network users' cell phone PDA/PC devices who are signed on through the Server.
1. A method of communicating among a group of participants/designated users each having a cell phone including a Personal Digital Assistant (PDA) or smart PDA/Personal Computing (PC) device, a touch screen display, and associated Global Positioning System (GPS) and Advanced Communication Software (ACS) allowing each of said cellular phone users to exchange data through a server for establishing a network of participants to exchange or display identity, location, status, said method including establishing a private ad hoc digital network that includes an ad hoc event name for rapidly coordinating activities that eliminates the need for pre-entry data to a web or identifying others by name, E mail address or phone number comprising the steps of: providing for sending a message from a first user cell phone PDA/PC to the Server by entering the Server's Internet Protocol (IP) address and an ad hoc event name and a password onto the Server identifying said first user; providing the Server storing the first user's IP address and the first user's ad hoc event name and a password onto the Server's database; providing notification to the first user that the cell phone PDA/PC of the first user is connected to the Server; providing for reporting the first user's cell phone PDA/PC GPS location and status information including cell strength and GPS and battery status to the Server; providing recognition at the Server other users' cell phone PDA/PC devices that sign on the Server with the same ad hoc event name and password and storing each of the other users' cell phone PDA/PC's IP addresses; providing for passing cell phone users' location and status, information between all the ad hoc network users' cell phone PDA/PC devices who are signed on through the Server; and providing for transmitting received information that a particular cell phone ad hoc event user has addressed to another cell phone ad hoc event user by entering the other cell phone users' names or selecting other users' symbol; and providing for automatically establishing voice communications between all cell phone participants in the ad hoc event name digital network.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 8,880,042.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70, 71, 74, 75, and 77, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grube et al. (US Publication No. 20030100326).

As to claim 70, Grube teaches a mobile device operable to provide a particular participant in a cellular communication network with access to one or more other participants in the cellular-3-2nd Prelim Amendment communication network, each participant having a mobile device operable to send and receive voice communication, text messages, photographs and video, each mobile device including a CPU and memory, a GPS navigation system, and a touch screen display (fig. 1, fig. 2, abs, talkgroup location sharing between subscribed communication units, and pp0025), the mobile device of the particular participant comprising: a CPU and memory; a GPS navigation system; and a touch screen display, wherein the particular participant's mobile device is operable to perform actions comprising (fig. 1, fig. 2, abs, talkgroup location sharing between subscribed communication units, and pp0025): sending a message from the mobile device to a server by entering the server's address and an ad hoc event name and an identifier identifying the particular participant to the server (fig. 2, fig. 3, pp0032, pp0033, request location sharing service to the controller for a particular event); providing a notification to the particular participant indicating the mobile device is connected to the server (fig. 1, fig. 2, fig. 3, and pp0034, upon granting the subscription, return subscription grant message, and pp0047); reporting the mobile device's GPS location and status information to the server (fig. 1, fig. 2, pp0036, pp0010, location information is exchanged between the subscribers); receiving at least one of the GPS location and status information of a second mobile device (fig. 1, fig. 2, pp0036, pp0010, location information is exchanged between the subscribers), wherein an operator of the second mobile device has sent a message from the second mobile device to the server by entering the server's address, the same ad hoc event name, and an identifier identifying the operator of the second mobile device to the server (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service for a particular event, and pp0036, pp0010, location information is exchanged between the subscribers, and pp0025).  
As to claim 71, Grube teaches wherein the actions further comprise displaying a set of one or more selectable control components on the touch screen display of the particular participant's mobile device, wherein each of the control components in the set corresponds to a respective function that the participant's mobile device is configured to perform based on selection of the respective control component (fig. 1 fig. 2, pp0027, selecting element, and pp0004).  
As to claim 74, Grube teaches wherein the actions further comprise: receiving a request to join the communication network, wherein the request is sent by the mobile device of one of the other participants in the communication network and the request includes the same ad hoc event name (fig. 2, fig. 3, pp0032, pp0033, request location sharing service to the controller for a particular event); and based on acceptance of the request, joining the communication network (fig. 1, fig. 2, fig. 3, and pp0034, upon granting the subscription, return subscription grant message, and pp0047), wherein the participants in the communication network utilize the ad hoc event name for communications on the network (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service for a particular event, and pp0036, pp0010, location information is exchanged between the subscribers, and pp0025).  
As to claim 75, Grube teaches wherein the actions further comprise polling a selected one of the other participants for location information of the selected other participant (fig. 2, fig. 3, pp0032, pp0033, request location sharing service to the controller for a particular event), wherein the polling comprises sending a request for the location information to the mobile device of the selected other participant (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service for a particular event, and pp0036, pp0010, location information is exchanged between the subscribers).  
As to claim 77, Grube teaches wherein the actions further comprise transmitting location data indicating a location of the particular participant's mobile device to the other participants in the communication network (fig. 1, fig. 2, pp0036, pp0010, location information is exchanged between the subscribers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al. (US Publication No. 20030100326) in view of Hymes (US Patent No. 8014763).
As to claim 59, Grube teaches a method of communicating among a group of participants/designated users each having a cell phone including a Personal Digital Assistant (PDA) or smart PDA/Personal Computing (PC) device, a touch screen display, and associated Global Positioning System (GPS) and Advanced Communication Software (ACS) allowing each of said cellular phone users to exchange data through a server for establishing a network of participants to exchange or display identity, location, or status (fig. 1, fig. 2, abs, talkgroup location sharing between subscribed communication units), said method including establishing a private ad hoc digital network that includes an ad hoc event name for rapidly coordinating activities that eliminates the need for pre-entry data to a web or identifying others by name, E mail address or phone number (fig. 1, fig. 2, abs, talkgroup location sharing between subscribed communication units), the method comprising the steps of: providing for sending a message from a first user cell phone PDA/PC to the Server by entering the Server's address and an ad hoc event name and an identifier identifying said first user to the Server (fig. 2, fig. 3, pp0032, pp0033, request location sharing service to the controller for a particular event); providing the Server storing the first user's [information], the first user's ad hoc event name, and the identifier onto the Server's database (fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service event); providing notification to the first user that the cell phone PDA/PC of the first user is connected to the Server (fig. 1, fig. 2, fig. 3, and pp0034, upon granting the subscription, return subscription grant message, and pp0047); providing for reporting the first user's cell phone PDA/PC GPS location and status information to the Server (fig. 1, fig. 2, pp0036, pp0010, location information is exchanged between the subscribers); providing recognition at the Server of other users' cell phone PDA/PC devices that sign on to the Server with the same ad hoc event name and storing each of the other users' cell phone PDA/PC's [information] (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service event, and pp0036, pp0010, location information is exchanged between the subscribers); providing for passing at least one of cell phone users' location and status information among all the ad hoc network users' cell phone PDA/PC devices who are signed on through the Server (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service event, and pp0036, pp0010, location information is exchanged between the subscribers). -2-However, Grube fails to explicitly mention that the users' cell phone PDA/PC's [information] is IP addresses.
In an analogous field of endeavor, Hymes teaches the users' cell phone PDA/PC's [information] is IP addresses (fig. 6, col. 16, lines 30-35, device addresses). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Grube with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).   Appl. No. 16/847,174 Docket No. MOC-001C7 2nd Prelim Amendment  
As to claim 60, Grube teaches further comprising providing for automatically transmitting received information among all cell phone participants in the ad hoc event name digital network (fig. 1, fig. 2, pp0022, automated vehicle location system, pp0010, location information is exchanged between the subscribers) .  
As to claim 61, Grube teaches wherein the received information is received from a particular cell phone ad hoc event user that is addressed to the ad hoc network using the ad hoc event name (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service for a particular event, and pp0036, pp0010, location information is exchanged between the subscribers).  
As to claim 62, Grube teaches wherein the received information includes the cell phone PDA/PC GPS location of the particular cell phone ad hoc event user (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service for a particular event, and pp0036, pp0010, location information is exchanged between the subscribers).  
As to claim 63, Grube teaches further comprising providing for automatically establishing communications of data messages, photographs, or videos among all cell phone participants in the ad hoc event name digital network (fig. 1, fig. 2, fig. 3, pp0034, the controller maintains a list of subscribers registered to participate in the location sharing service for a particular event, and pp0036, pp0010, location information is exchanged between the subscribers, and pp0025).  
As to claim 64, Grube teaches wherein the ad hoc event name identifies a group of friends (fig. 1, fig. 2, pp0003, pp0053, policemen in the same talk group).  
As to claim 65, Grube teaches wherein the ad hoc event name identifies a group of family members (fig. 1, fig. 2, pp0003, pp0053, policemen in the same talk group).  
As to claim 66, Grube teaches further comprising providing for enabling digital messaging between individual users by the first user selecting a symbol associated with a second user (fig. 1, fig. 2, pp0004, pp0028, click the screen icons to assign units to incidents and communicate information).  
As to claim 67, Grube teaches further comprising providing for transmitting received information among all cell phone participants in the ad hoc event name digital network causing the cell phones to vibrate or buzz or cause another alert (fig. 1, fig. 2, pp0061, flashing icons on the map of the initiator’s location information).  
As to claim 68, Grube teaches wherein the alert is an emergency alert (fig. 1, fig. 2, pp0061, flashing icons on the map of the initiator’s location information, and pp0059, emergency).  
As to claim 69, Grube teaches wherein recognition at the Server of other users' cell phone PDA/PC devices includes the first user approving the other users' participation in the ad hoc event name digital network (fig. 1, fig. 2, fig. 3, abs, initiator request a location sharing service to potential subscriber, and pp0034, upon granting the subscription, return subscription grant message, and pp0047).  

Claim 72, 73, and 76, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al. (US Publication No. 20030100326) in view of Melen (US Publication No. 20040148090).

As to claim 72, Grube teaches the limitations of the independent claim as discussed above. However fails to explicitly teach wherein the set of control components is a first set, wherein the control components in the first set include a first control component, and wherein the function corresponding to the first control component comprises displaying a second-4-  set of one or more selectable control components on the touch screen display of the particular participant's mobile device.
In an analogous field of endeavor, Melen teaches  wherein the set of control components is a first set, wherein the control components in the first set include a first control component, and wherein the function corresponding to the first control component comprises displaying a second-4-  set of one or more selectable control components on the touch screen display of the particular participant's mobile device (fig. 4, #406, pp0063, pp0066, touching car icons, and launching desired application list to select an action to be performed #404). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Grube with the teachings of Melen to achieve the goal of efficiently and easily interacting with each other in real time and in a convenient and non-interruptive manner (Melen, pp0006).
As to claim 73, Grube teaches the limitations of the independent claim as discussed above. However fails to explicitly teach wherein the displayed second set of control components replaces the first set of control components on the touch screen display of the particular participant's mobile device.  
In an analogous field of endeavor, Melen teaches wherein the displayed second set of control components replaces the first set of control components on the touch screen display of the particular participant's mobile device (fig. 4, #406, pp0063, pp0066, touching car icons, and launching desired application list to select an action to be performed #404). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Grube with the teachings of Melen to achieve the goal of efficiently and easily interacting with each other in real time and in a convenient and non-interruptive manner (Melen, pp0006).
As to claim 76, Grube teaches the limitations of the independent claims as discussed above. Grube further discussed wherein the request for the location information is sent based on the identifying of the interaction (fig. 1, fig. 2, pp0004, pp0027, touchscreen, and pp0010, location information is exchanged between the subscribers).  However, fails to explicitly teach wherein the actions further comprise: identifying an interaction with the touch screen display of the particular participant's mobile device indicating at least selection of a symbol corresponding to the selected other participant and selection of a particular control component displayed on the touch screen display, wherein the particular control component is included in the second set of control components.  
In an analogous field of endeavor, Melen teaches wherein the actions further comprise: identifying an interaction with the touch screen display of the particular participant's mobile device indicating at least selection of a symbol corresponding to the selected other participant (fig. 4, #406, pp0063, pp0066, touching car icons, and launching desired application list to select an action to be performed #404) and selection of a particular control component displayed on the touch screen display, wherein the particular control component is included in the second set of control components (fig. 4, #406, pp0063, pp0066, touching car icons, and launching desired application list to select an action to be performed #404). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Grube with the teachings of Melen to achieve the goal of efficiently and easily interacting with each other in real time and in a convenient and non-interruptive manner (Melen, pp0006).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645